         Case 1:19-cv-03252-SAG Document 30 Filed 12/17/20 Page 1 of 22



                         THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF MARYLAND


HERNAND RAMIREZ,                                  *
                                                  *
                       Plaintiff,                 *
                                                  *
                v.                                *           Civil Case No. SAG-19-03252
                                                  *
316 CHARLES, LLC et al.,                          *
                                                  *
                       Defendants.                *

                                      ******
                               MEMORANDUM OF DECISION

        Homeslyce is a pizza restaurant with multiple locations in the greater Baltimore, Maryland,

and Washington, D.C., area. Plaintiff, Hernand Ramirez (“Ramirez”), claims he worked at

Homeslyce in Baltimore and Columbia, Maryland, and was not paid overtime wages as required

by the Fair Labor Standards Act (“FLSA”), the Maryland Wage and Hour Law (“MWHL”), and

the Maryland Wage Payment and Collection Law (“MWPCL”). Ramirez named 316 Charles,

LLC (“316 Charles”); 9400 Snowden River, LLC (“Snowden River”); and Haluk Kantar

(“Kantar”) (collectively “Defendants”) as his defendant employers. This Court held a bench trial

on November 5 and 6, 2020.

        The Court has heard the evidence and reviewed the exhibits. For the following reasons,

the Court finds Kantar and Snowden River jointly owe Ramirez $18,806.44, plus reasonable

attorneys’ fees and costs.

   I.      Findings of Fact

        The Court finds the facts stated herein based upon its evaluation of the evidence, includ ing

the credibility of the witnesses, and the inferences that the Court has found reasonable to draw

from the evidence.

                                                 1
     Case 1:19-cv-03252-SAG Document 30 Filed 12/17/20 Page 2 of 22



1. 316 Charles does business as “Cazbar,” a Turkish restaurant located at 316 Charles Street

   in Baltimore, Maryland. Kantar is a member of 316 Charles. (Test. of Haluk Kantar, Nov.

   5, 2020.)

2. Snowden River does business as “Homeslyce,” a pizza restaurant located at 9400 Snowden

   River Parkway in Columbia, Maryland. Fatih Eryigit (“Eryigit”) is a member of Snowden

   River. (Kantar Test., Nov. 6, 2020; Test. of Fatih Eryigit, Nov. 6, 2020.) The Court refers

   to this restaurant as “Homeslyce Columbia.”

3. 336 Charles LLC (“336 Charles”) also does business as “Homeslyce,” a pizza restaurant

   located at 336 Charles Street in Baltimore, Maryland. Kantar is a member of 336 Charles.

   (Kantar Test., Nov. 6, 2020.) 336 Charles is not a party in this case. The Court refers to

   this restaurant as “Homeslyce Mount Vernon.”

4. Kantar is the creator and owner of Cazbar. (Kantar Test., Nov. 5, 2020.)

5. Kantar is also a creator of Homeslyce, which now has locations in Maryland and D.C.

   (Kantar Test., Nov. 5, 2020.)

6. Another Homeslyce restaurant is located at 1741 Light Street in Baltimore, Maryland.

   (Kantar Test., Nov. 5, 2020). The Court refers to this restaurant as “Homeslyce Federal

   Hill.”

7. Kantar is an owner of multiple Homeslyce locations. He currently owns Homeslyce Mount

   Vernon and Homeslyce Federal Hill. Previously, he also owned Homeslyce Columbia, but

   sold it to Eryigit in 2017. (Kantar Test. Nov. 5, 2020; Eryigit Test., Nov. 6, 2020.)

8. Prior to taking over ownership of Homeslyce Columbia, Eryigit had worked with Kantar

   at the Homeslyce restaurants since 2014. (Eryigit Test., Nov. 6, 2020.)




                                            2
     Case 1:19-cv-03252-SAG Document 30 Filed 12/17/20 Page 3 of 22



9. Ramirez came to the United States from Honduras and began working for Kantar at

   Homeslyce Federal Hill in October 2015. His primary job duties included washing dishes

   and preparing food for patrons. (Test. of Hernand Ramirez, Nov. 5, 2020.)

10. In March 2016, Ramirez left his job at Homeslyce Federal Hill and started working at

   Homeslyce Mount Vernon. (Ramirez Test., Nov. 5, 2020.)

11. Ramirez worked six days a week at Homeslyce Mount Vernon, every day except Tuesday.

   His schedule regularly included shifts from 10 AM to 11 PM. He sometimes worked as

   many as seventy-three hours in one week. On average, he worked sixty-four hours per

   week. (Ramirez Test., Nov. 5, 2020; Pl.’s Ex. 8.)

12. Ramirez was paid a flat $1200 every two weeks while working at Homeslyce Mount

   Vernon. (Ramirez Test., Nov. 5, 2020.)

13. Kantar managed the Homeslyce Mount Vernon restaurant. (Ramirez Test., Nov. 5, 2020).

14. In October 2016, Ramirez left his job at Homeslyce Mount Vernon to work for an unrelated

   establishment, because he hoped to earn better pay. (Ramirez Test., Nov. 5, 2020.)

15. Ramirez also worked for a brief time period at Cazbar, but makes no claims in this case

   related to his employment there. (Ramirez Test., Nov. 5, 2020.)

16. In March 2017, Ramirez started working at Homeslyce again, this time at the Columbia

   location. Eryigit suggested Ramirez could make more money working at Homeslyce

   Columbia. He was again hired as a kitchen staff employee, and his duties included cooking

   and preparing food. (Ramirez Test., Nov. 5, 2020; Eryigit Test., Nov. 6, 2020.)

17. At Homeslyce Columbia, Ramirez again worked six days a week and had Tuesdays off.

   He worked schedules with shifts from 10 AM to 11 PM, 11 AM to 12 PM, 3 PM to 11 PM,




                                            3
         Case 1:19-cv-03252-SAG Document 30 Filed 12/17/20 Page 4 of 22



       and 3 PM to 12 PM. On average, he worked sixty-two hours per week. (Ramirez Test.,

       Nov. 5, 2020; Pl.’s Ex. 2.)

    18. While working at Homeslyce Columbia, he also rented a room from Eryigit at a home in

       Columbia.    Another Homeslyce Columbia kitchen staff employee, Kelvin Rodriguez

       (“Rodriguez”) also lived in the home and paid rent to Eryigit. Previously, Kantar owned

       the home. (Ramirez Test., Nov. 5, 2020; Test. of Kelvin Rodriguez-Doubon, Nov. 5, 2020;

       Kantar Test., Nov. 5, 2020; Eryigit Test., Nov. 6, 2020.)

    19. Rodriguez worked hours similar to Ramirez while he was employed at Homeslyce

       Columbia. (Rodriguez Test., Nov. 5, 2020; Eryigit Test. Nov. 6, 2020; Pl.’s Ex. 2.)

    20. Eryigit provided Ramirez transportation to and from work. (Ramirez Test., Nov. 5, 2020;

       Eryigit Test., Nov. 6, 2020.)

    21. Ramirez was paid a flat salary every two weeks at Homeslyce Columbia. He started at

       $1,200. In November 2017, his pay was increased to $1,300 every two weeks. Eventually

       in September 2018, his pay was increased again to $1,400 every two weeks.1 (Ramirez

       Test., Nov. 5, 2020; Eryigit Test., Nov. 6, 2020; Pl.’s Ex. 1; Pl.’s Ex. 13.)




1 Both Ramirez and Eryigit testified that Ramirez’s biweekly salary started at $1,200 and increased
to $1,300 then $1,400. No testimony was offered on the approximate dates when these pay raises
occurred. In his Complaint, Ramirez claimed the pay increases took place in the middle of
November 2017 and the beginning of September 2018. See ECF 1 ¶ 19. Copies of Ramirez’s
paychecks generally reflect this timeline, see Pl.’s Ex. 1; Pl.’s Ex. 13, however, the court notes
three discrepancies. First, one check from March 2018 was for $1,200 instead of $1,300. Pl.’s
Ex. 1 at 3. Additionally, one check from July 2018 and one check from August 2018 were both
for $1,400 instead of $1,300. Pl.’s Ex. 1 at 8. The Court has found no explanation for these
inconsistencies. Still, the Court finds there is reasonable evidence to infer Ramirez was paid in
accordance with the schedule described in his Complaint. The Court choses to disregard these
unexplained disparities, as cumulatively they permit a lesser recovery to Ramirez and do not inflict
greater liability on Defendants.
                                                 4
     Case 1:19-cv-03252-SAG Document 30 Filed 12/17/20 Page 5 of 22



22. Ramirez asked Eryigit for a pay raise, but Eryigit explained he would need to discuss the

   issue with Kantar before increasing Ramirez’s salary. (Ramirez Test., Nov. 5, 2020.)

23. Neither Homeslyce Mount Vernon nor Homeslyce Columbia produced records of the hours

   Ramirez worked or wages he earned. (Pl.’s Ex. 6.)

24. Eryigit acted as one of Ramirez’s supervisors. He worked at the Homeslyce Columbia

   restaurant daily, overseeing the restaurant’s operations. (Ramirez Test., Nov. 5, 2020;

   Rodriguez Test., Nov. 5, 2020; Eryigit Test., Nov. 6, 2020; Kantar Test., Nov. 5, 2020.)

25. Kantar also exercised significant control over Ramirez’s wages and the conditions of his

   employment. (Ramirez Test., Nov. 5, 2020; Kantar Test., Nov. 5–6, 2020.)

26. Kantar was at Homeslyce Columbia on at least a weekly basis. He commonly came to the

   restaurant on Fridays and Saturdays. (Ramirez Test., Nov. 5, 2020; Rodriguez Test., Nov.

   5, 2020; Kantar Test., Nov. 5, 2020.)

27. Kantar regularly signed paychecks for employees at Homeslyce Columbia and brought the

   paychecks to the employees at the restaurant on paydays. (Ramirez Test., Nov. 5, 2020;

   Rodriguez Test., Nov. 5, 2020; Kantar Test., Nov. 5, 2020.)

28. It is important to Kantar that all of the Homeslyce restaurants provide a uniform quality of

   service to their patrons. Kantar would make on-the-spot corrections to employees at

   Homeslyce Columbia if he thought they were not performing to this standard, for example,

   if he thought the staff’s appearance was unprofessional or the food was being prepared

   improperly. (Kantar Test., Nov. 5, 2020.)

29. While at Homeslyce Columbia, Kantar also helped out in other ways such as answering

   the phone or bringing food out from the kitchen when the restaurant was busy. (Ramirez

   Test., Nov. 5, 2020.)



                                             5
     Case 1:19-cv-03252-SAG Document 30 Filed 12/17/20 Page 6 of 22



30. In October 2018, Kantar was at Homeslyce Columbia while Ramirez and Rodriguez were

   both working. Kantar thought Ramirez was not preparing salads correctly, so he corrected

   Ramirez and tried to explain a different way of doing it. Ramirez attempted to comply

   with Kantar’s instructions, however, Kantar was still not satisfied with how Ramirez was

   dressing the salads. Kantar continued trying to explain the proper technique. The

   interaction ultimately became emotionally charged. Kantar eventually told Ramirez to

   “Go, Motherf***er!” Ramirez and Rodriguez both immediately left the restaurant in the

   middle of their shifts and have not worked at Homeslyce since. (Ramirez Test., Nov. 5,

   2020; Rodriguez Test., Nov. 5, 2020; Kantar Test., Nov. 5, 2020.)

31. Kantar has a “management agreement” with Eryigit and the owners of other Homeslyce

   locations, under which he provides services such as bookkeeping and menu development.

   Eryigit pays Kantar a monthly fee for these services. (Kantar Test., Nov. 6, 2020.)

32. Kantar also provides other “management” services to Homeslyce Columbia and the rest of

   the Homeslyce locations.      He provided a template for employee scheduling entitled

   “Homeslyce/Cazbar Schedule by Employee.” (Kantar Test., Nov. 5, 2020; Pl.’s Ex. 2.)

33. All of the Homeslyce restaurants use one employee handbook with common policies for

   employees, including policies on overtime. (Kantar Test., Nov. 5, 2020; Pl.’s Ex. 15.)

34. The Homeslyce restaurants and Cazbar share one bookkeeper, who works out of the

   Cazbar location at 316 Charles Street. (Kantar Test., Nov. 6, 2020.)

35. Each restaurant is responsible for processing the payroll for its employees. Each restaurant

   sends the amount owed to its employees to the bookkeeping office, where the checks are

   printed and signed by Kantar or another business associate in the office. (Kantar Test.,

   Nov. 6, 2020.)



                                             6
          Case 1:19-cv-03252-SAG Document 30 Filed 12/17/20 Page 7 of 22



   36. The mailing address associated with Snowden River’s Bank of America checking account

         is 316 Charles Street, Baltimore, Maryland. The signature card for the account lists Kantar

         and Dogan Solis as signatories, but does not list Eryigit. (Pl.’s Ex. 10; Pl.’s Ex. 12.)

   37. In addition to signing payroll checks for Snowden River, Kantar has frequently signed

         checks for Homeslyce Columbia’s vendors, such as pest control services and food

         suppliers. (Kantar Test., Nov. 6, 2020; Pl.’s Ex. 17.)

   38. Kantar and Eryigit understood their obligation under the law to pay Ramirez overtime

         wages when he worked more than forty hours per week. They were not under the

         impression that their business or Ramirez were exempt from these legal obligations.

         (Kantar Test., Nov. 5, 2020; Eryigit Test., Nov. 6, 2020.)

   39. Despite regularly working more than forty hours per week, Ramirez was not paid at a

         higher rate for his overtime hours. He was paid the same biweekly salary regardless of the

         number of hours worked. (Ramirez Test., Nov. 5, 2020; Eryigit Test., Nov. 6, 2020; Pl.’s

         Ex. 1; Pl’s Ex. 13.)

   II.      Conclusions of Law

         To prove a claim under the FLSA for unpaid overtime wages, a plaintiff must show (1)

employment by defendant during the relevant time; (2) qualification as a covered employee under

the FLSA statute, by virtue of being employed in an enterprise engaged in commerce or in the

production of goods for commerce; and (3) defendant’s failure to pay overtime wages. See, e.g.,

Jahn v. Tiffin Holdings, Inc., No. SAG-18-1782, 2020 WL 1285507, at *3 (D. Md. Mar. 28, 2020);

Quinonez v. Reliable Auto Glass, LLC, No. CV-12-000452-PHX-GMS, 2012 WL 2848426, at *2

(D. Ariz. July 11, 2012). The elements to prove an overtime claim under the MWHL and the

MWPCL are essentially the same. See McFeely v. Jackson Street Entm’t, LLC, 47 F. Supp. 3d



                                                   7
         Case 1:19-cv-03252-SAG Document 30 Filed 12/17/20 Page 8 of 22



260, 267 n.6 (D. Md. 2014) (explaining the MWHL is the “state statutory equivalent of the

FLSA”); Peters v. Early Healthcare Giver, Inc., 97 A.3d 621, 625–26 (Md. 2014) (explaining that

“both the [M]WHL and the [M]WPCL are vehicles for recovering overtime wages”). Defendants

do not dispute that Ramirez is a qualified employee. Therefore, the Court will only discuss the

first and third elements.

       A. Ramirez’s Employers

       An employer “includes any person acting directly or indirectly in the interest of an

employer in relation to an employee.” 29 U.S.C. § 203(d); Md. Code Ann. Lab. & Empl. § 3-

401(b); see also id. § 3-501(b) (defining “Employer” as “any person who employs an individual

in the State”). More than one entity may jointly employ a worker. Salinas v. Com. Interiors, Inc.,

848 F.3d 125, 141 (4th Cir. 2017). Additionally, an individual may be liable as an employer. Kerr

v. Marshall Univ. Bd. of Governors, 824 F.3d 62, 83 (4th Cir. 2016); Newell v. Runnels, 407 Md.

578, 649–52 (2009); Campusano v. Lusitano Const. LLC, 208 Md. App. 29 (2012). Undisputedly,

Ramirez was employed by Snowden River during the time he worked at Homeslyce Columbia.

Ramirez also argues that Kantar is liable as an individual employer and that 316 Charles and

Snowden River acted as joint employers. The Court addresses each of these arguments in turn.

       1. Individual Employer Liability

       An individual can constitute an “employer” covered by the FLSA if the “economic realities

of the individual’s relationship with the putative employee” demonstrate that the individual is a

covered “employer.” Iraheta v. Lam Yuen, LLC, No. DKC-12-1426, 2012 WL 5995689, at *3 (D.

Md. Nov. 20, 2012); see also Newell v. Runnels, 407 Md. 578, 649–52 (2009) (applying the same

test to MWHL claims); Campusano v. Lusitano Const. LLC, 208 Md. App. 29 (2012) (applying

the “economic reality” test to the MWPCL). To make this determination, courts look to a number



                                                8
         Case 1:19-cv-03252-SAG Document 30 Filed 12/17/20 Page 9 of 22



of factors, including whether the individual “(1) had the power to hire and fire employees, (2)

supervised and controlled employee work schedules or conditions of employment, (3) determined

the rate and method of payment, and (4) maintained employment records.” Kerr v. Marshall Univ.

Bd. of Governors, 824 F.3d 62, 83 (4th Cir. 2016); Iraheta, 2012 WL 5995689 at *3; see also

Newell, 407 Md. at 651–52. No one factor in this analysis is dispositive. Kerr, 824 F.3d at 83;

Iraheta, 2012 WL 5995689 at *3. Kantar argues that he cannot be held liable as an individual

employer because he did not have sufficient control over Ramirez’s work for Homeslyce

Columbia. After weighing the “economic realities,” though, this Court concludes the opposite.

        First, Ramirez testified that he was both hired and fired by Kantar. However, he also

testified that it was Eryigit who suggested that Ramirez start working at Homeslyce Columbia.

This is consistent with Eryigit’s testimony that it was Eryigit, not Kantar, that had the power to

hire and fire kitchen workers for Homeslyce Columbia. Kantar testified that Ramirez was not fired

from Homeslyce Columbia, but instead quit after they had an altercation during one of Ramirez’s

shifts. The facts of the incident on Ramirez’s last day seem to substantiate that he left the restaurant

voluntarily as a result of the dispute and was not fired. Thus, at best, there is conflicting evidence

regarding whether Kantar could hire and fire employees for Homeslyce Columbia.

        Even if Kantar lacked authority to hire and fire kitchen workers like Ramirez at Homeslyce

Columbia, the record shows he had significant involvement in their conditions of employment.

Kantar created Homeslyce and owns multiple Homeslyce locations. While he sold Homeslyce

Columbia to Eryigit in 2017, he maintains an ongoing agreement with Eryigit, whereby he shares

“management” and “bookkeeping” expenses among Cazbar and all of the Homeslyce locations.

The shared “management” services include a common “Homeslyce Employee Handbook” with

shared employee policies and templates for employee scheduling. Ramirez testified that Kantar



                                                   9
        Case 1:19-cv-03252-SAG Document 30 Filed 12/17/20 Page 10 of 22



came to Homeslyce Columbia on at least a weekly basis. Both Ramirez and Rodriguez testified

that Kantar handed out paychecks at Homeslyce Columbia and supervised employees there.

Kantar, himself, admitted that it was important for him to ensure that a uniform standard of service

was provided at all of the Homeslyce restaurants. This meant he would make on-the-spot

corrections to employees at Homeslyce Columbia, when he thought their performance was not

meeting the standard, such as when uniforms looked unkempt or food was prepared incorrectly.

Indeed, it was one such on-the-spot correction, regarding the plating of salads, which led to the

end of Ramirez’s employment.      Even if Kantar did not technically fire Ramirez in that moment,

he clearly ordered him to leave the Homeslyce Columbia premises during a work shift. Thus, the

Court concludes Kantar had significant supervisory control over Ramirez while Ramirez worked

at Homeslyce Columbia.

       Additionally, Kantar determined Ramirez’s pay.          Kantar testified that each of the

Homeslyce restaurants was responsible for calculating payroll for its employees. However, all of

the paychecks were printed at a central office in the Cazbar restaurant. Kantar regularly signed

the paychecks for Homeslyce Columbia and delivered them to the restaurant employees. Indeed,

some of the paychecks Ramirez received from Snowden River were signed by Kantar.

Additionally, Ramirez testified that he asked Eryigit for a raise, but Eryigit told him he needed to

get permission from Kantar to increase Ramirez’s salary. This uncontroverted testimony shows

that Kantar determined the rate and method of Ramirez’s pay, even if he was not responsible for

tabulating or submitting weekly payroll hours at Homeslyce Columbia.

       As discussed infra, it appears that no one, including Kantar, Eryigit, or any of the other

Defendants kept the required employment records for Ramirez. However, Kantar testified that all

of the Homeslyce restaurants shared one bookkeeper, who worked out of the Cazbar location



                                                10
        Case 1:19-cv-03252-SAG Document 30 Filed 12/17/20 Page 11 of 22



where, among other things, paychecks were printed and signed. Because of the absence of

recordkeeping altogether, the Court cannot give this factor much weight. However, that Kantar

signed some of Ramirez’s paychecks at a central office suggests his involvement, to some degree,

in keeping track of Ramirez’s employment.

       Overall, the record shows Kantar exercised significant control over the standards and

conditions of Ramirez’s employment and compensation. Although Kantar may not have had daily

supervision over Ramirez, “continual supervision is not a requirement for employer status.” Perez

v. Ocean View Seafood Rest., Inc., 217 F. Supp. 3d 868, 879 (D.S.C. 2016) (holding a “silent

partner” of a restaurant was nevertheless liable as an employer). In weighing the economic realities

factors, the Court concludes that Kantar is liable as an individual employer.

       2. Joint Employer Liability

       Two persons or entities may be jointly liable employers if the entities are “‘not completely

disassociated’ with respect to a worker such that the persons or entities share, agree to allocate

responsibility for, or otherwise codetermine—formally or informally, directly or indirectly—the

essential terms and conditions of the worker’s employment.” Salinas, 848 F.3d at 141 (quoting

29 C.F.R. § 791.2(a)). Courts in the Fourth Circuit make this determination by considering six

non-exhaustive factors:

         (1) Whether, formally or as a matter of practice, the putative joint employers
             jointly determine, share, or allocate the power to direct, control, or
             supervise the worker, whether by direct or indirect means;

         (2) Whether, formally or as a matter of practice, the putative joint employers
             jointly determine, share, or allocate the power to—directly or indirectly—
             hire or fire the worker or modify the terms and conditions of the worker’s
             employment;

         (3) The degree of permanency and duration of the relationship between the
             putative joint employers;



                                                11
        Case 1:19-cv-03252-SAG Document 30 Filed 12/17/20 Page 12 of 22



         (4) Whether, through shared management or a direct or indirect ownership
             interest, one putative joint employer controls, is controlled by, or is under
             common control with the other putative joint employer;

         (5) Whether the work is performed on a premises owned or controlled by one
             or more of the putative joint employers, independently or in connection
             with one another; and

         (6) Whether, formally or as a matter of practice, the putative joint employers
             jointly determine, share, or allocate responsibility over functions ordinarily
             carried out by an employer, such as handling payroll; providing workers’
             compensation insurance; paying payroll taxes; or providing the facilities,
             equipment, tools, or materials necessary to complete the work.

Id. at 141–42. After analyzing these factors, the Court concludes that 316 Charles and Snowden

River did not act as a joint employers of Ramirez.

       316 Charles (Cazbar) and Snowden River (Homeslyce Columbia) have an ongoing

business relationship. Both restaurants were created by Kantar and continue to be overseen and

managed in part by Kantar. The restaurants also share one bookkeeper who prints paychecks for

employees. But the employee paychecks and other expenses are paid from separate bank accounts,

and each restaurant is responsible for processing its own payroll before forwarding to the

bookkeeping office. Although the Homeslyce restaurants use a common employee handbook,

there is no evidence that Cazbar also uses the same handbook or policies for its employees.

Ramirez worked at Cazbar for a short period of time before he worked at Homeslyce Columbia,

but his employment at the restaurants never overlapped, and he never returned to working at

Cazbar. Indeed, there was no evidence presented that kitchen workers or other employees

routinely work at both restaurants simultaneously. Thus, although the third factor may weigh in

favor of joint employment because of the two restaurants’ ongoing business relationship, none of

the other factors indicate they had shared responsibility or control over Ramirez. After weighing




                                                 12
        Case 1:19-cv-03252-SAG Document 30 Filed 12/17/20 Page 13 of 22



“the circumstances of the whole activity,” the Court concludes the relationship between 316

Charles and Snowden River did not involve the joint employment of Ramirez.

       In sum, Ramirez was employed both by Kantar and by Snowden River while working at

Homeslyce Columbia from March 2017 to October 2018.2 Ramirez was not employed by 316

Charles during the time period in which Ramirez claims he is owed unpaid overtime wages, and,

therefore, 316 Charles is not liable for any of Ramirez’s claims.

       B. Uncompensated Overtime Hours

       Ramirez alleges he was not properly paid overtime wages while employed at Defendants’

restaurants. Overtime includes any hours worked in excess of forty hours in one workweek and

must be compensated at least “one and one-half times the regular rate.” 29 U.S.C. § 207(a)(1);

Md. Code Ann. Lab. & Empl. §§ 3-415, 3-420. An employee plaintiff “has the burden of proving

that he performed work for which he was not properly compensated.” Alston v. DIRECTV, Inc.,

254 F. Supp. 3d 765, 787 (D.S.C. May 26, 2017) (quoting Anderson v. Mt. Clemens Pottery Co.,

328 U.S. 680 (1946)). However, employers, not workers, have an obligation to “make, keep, and

preserve” records of the hours worked and wages earned by their employees. 29 U.S.C. § 211(c);

29 C.F.R. § 516.2; Md. Code Ann. Lab. & Empl. § 3-424. When these records are inadequate, an

employee is only required to provide “sufficient evidence” of the hours worked “as a matter of just

and reasonable inference.” Wirtz v. Durham Sandwich Co., 367 F.2d 810, 812 (4th Cir. 1966)

(quoting Mt. Clemens, 328 U.S. at 687) (affirming damages award in favor of plaintiff based solely

on plaintiff’s testimony). Then, “[t]he burden . . . shifts to the employer to come forward with



2 Ramirez was also employed by Kantar (and a non-party entity, 336 Charles LLC) when he
worked at Homeslyce Mount Vernon until October 2016. However, as this lawsuit was filed in
November 2019, his claims for unpaid overtime wages from Homeslyce Mount Vernon are barred
by the statute of limitations. See 29 U.S.C. § 255(a) (stating the statute of limitations is, at most,
three years).
                                                 13
        Case 1:19-cv-03252-SAG Document 30 Filed 12/17/20 Page 14 of 22



evidence of the precise work performed or with evidence to negative the reasonableness of the

inference to be drawn from employee’s evidence.” Mt. Clemons, 328 U.S. at 687–88 (explaining

the law does not “penalize the employee” because the employer failed to keep proper records).

       Defendants could not produce any records of the hours worked by or wages paid to

Ramirez. Ramirez presented credible evidence that he worked in excess of sixty hours a week and

was not paid overtime wages. His testimony, the corroborating testimony of a coworker, Kelvin

Rodriguez, and a copy of a weekly employee schedule, establish by a reasonable inference that

Ramirez worked an average of sixty-two hours per week while employed at Homeslyce Columbia.

       Defendants relied on Eryigit’s testimony, in which he disputed the number of hours

Ramirez worked, claiming that Homeslyce Columbia employees only worked six hours per day

and less than forty hours per week. Notably, though, when confronted with an employee schedule

from September 2018, Eryigit conceded that Ramirez worked sixty-two hours during that

particular week. Eryigit stated that this was not a typical workweek, and that Ramirez was only

working additional hours because Eryigit went out of town and needed Ramirez to cover for him.

However, all of the employees on the September 17–23, 2018 schedule were working shifts much

longer than the six-hour shifts Eryigit claimed to ordinarily assign his employees. All five

employees on this schedule worked six days of the week and worked eleven hours or more at least

twice during the week, which is consistent with the normal weekly schedule Ramirez and

Rodriguez described. See Pl.’s Ex. 2. It defies logic to think that, for example, Homeslyce

Columbia’s dishwasher would have had to work abnormally long hours that particular week

because of Eryigit’s absence. Thus, this Court does not find Eryigit’s testimony on this largely

dispositive point to be credible.




                                              14
        Case 1:19-cv-03252-SAG Document 30 Filed 12/17/20 Page 15 of 22



       Furthermore, it is undisputed that Ramirez was paid a flat rate every two weeks and that

his paychecks did not include payment for overtime hours. Eryigit’s testimony that he paid

Ramirez in cash for overtime is not credible, both because of his larger credibility issue and

because it would be both unusual and contrary to law to pay employees using traditional payroll

methods for regular hours and to make unrecorded cash payments for overtime. Defendants

therefore did not negate Ramirez’s evidence of the overtime hours he worked.          The Court

concludes that Ramirez worked twenty-two overtime hours per week while he was employed at

Homeslyce Columbia and that he was not compensated accordingly.

       C. Statute of Limitations

       The MWHL and the WMPCL have a statute of limitations of three years. See Md. Code

Ann. Cts. & Jud. Proc. § 5-101; Clayton v. Delmarva Cmty. Servs., Inc., 447 F. Supp. 3d 404, 411

(D. Md. 2020), appeal dismissed, No. 20-1482, 2020 WL 6162635 (4th Cir. June 9, 2020). Under

the FLSA, the statute of limitations for unpaid overtime claims is two years, unless there is a

“willful violation,” which extends the limitations window to three years. 29 U.S.C. § 255(a). A

violation is willful if the employer “either knew or showed reckless disregard for the matter of

whether its conduct was prohibited by the [FLSA].” Calderon v. GEICO Gen. Ins. Co., 809 F.3d

111, 130 (4th Cir. 2015) (quoting Desmond v. PNGI Charles Town Gaming, LLC, 630 F.3d 351,

357 (4th Cir. 2011)). Courts have found employers did not act willfully where they believed their

employees were exempt from the statute or otherwise did not understand their obligations under

the law. E.g., Williams v. Loved Ones in Home Care, LLC, No. 2:17-CV-04162, 2018 WL

3676923, at *3 (S.D.W. Va. Aug. 2, 2018) (finding employer was not willful where there was no

evidence they knew plaintiff should be classified as a nonexempt employee); Regan v. City of

Charleston, 142 F. Supp. 3d 442, 463 (D.S.C. 2015) (finding FLSA violation was not willful where



                                               15
        Case 1:19-cv-03252-SAG Document 30 Filed 12/17/20 Page 16 of 22



employer “attempted on several occasions” to ensure it complied with the law but its legal

conclusions “turned out to be incorrect in some respects”); Hantz v. Prospect Mortg., LLC, 11 F.

Supp. 3d 612, 617–18 (E.D. Va. 2014) (finding employers were not willful or reckless where they

relied on authority indicating employee was exempt from the statute). Conversely, where

employers are aware of their obligations under the FLSA and, nonetheless, fail to comply, the

violation is willful. E.g., Martin v. Deiriggi, 985 F.2d 129, 136 (4th Cir. 1992).

        Here, defendants surely knew of their obligation to pay Ramirez overtime wages, but

simply failed to do so. Kantar is an experienced restaurateur and gave no indication that he did

not understand the obligation to pay kitchen workers overtime wages. Similarly, Eryigit expressly

admitted he understood the legal requirement to pay Ramirez overtime wages and demonstrated

his ability to calculate overtime pay. Moreover, there is no indication Ramirez was working extra

hours without Defendants’ knowledge.          Indeed, Defendants frequently provided Ramirez

transportation to and from work, and would therefore know how long he was working.

Defendants’ failure to keep required employment records further indicates their decision to

disregard legal requirements for handling employee compensation. Thus, the Court concludes that

Defendants’ FLSA violations were willful and applies the three-year statute of limitations to

Ramirez’s claims. As Ramirez filed this lawsuit on November 11, 2019, his unpaid overtime

claims that accrued on or after November 11, 2016 are not time-barred.

       D. Unpaid Overtime Pay Calculations

       To determine how much overtime pay Ramirez is owed, the Court first determines his

regular hourly rate. For every hour worked in excess of forty hours in each workweek, an

employee should be paid 150% of the regular hourly rate. 29 U.S.C. § 207(a)(1). To determine

the regular rate for a salaried employee, the salary is divided by the actual hours worked. See 29



                                                16
        Case 1:19-cv-03252-SAG Document 30 Filed 12/17/20 Page 17 of 22



C.F.R. §§ 778.109, 778.113. Ramirez testified that he was initially paid $1,200 every two weeks

and later was paid $1,300 every two weeks, and eventually $1,400 every two weeks. Ramirez also

submitted copies of a number of paychecks reflecting these amounts. As discussed, supra, the

Court finds Ramirez worked sixty-two hours per week at Homeslyce Columbia. Ramirez’s regular

hourly rate of pay therefore was initially $9.68, then increased to $10.48, and $11.29. After

determining the regular rate for each week, the Court calculates Ramirez’s back pay by multiplying

every overtime hour by fifty percent of the regular rate. The Court concludes Ramirez is owed

$9,430.22 in overtime pay from his eighty-four weeks of work at Homeslyce Columbia. 3 See

Appendix.

       E. Enhanced Damages

       An employee seeking unpaid overtime wages under the FLSA may also recover liquidated

damages. 29 U.S.C. § 216(b). However, if the employer shows that any failure to pay overtime

wages was “in good faith” and the employer “had reasonable grounds for believing that his act or

omission was not a violation,” then the court has the discretion to refuse to award any amount of




3 Ramirez’s Complaint and the Damages Calculations he submitted with his Pretrial Statement
allege that Ramirez worked for Homeslyce Mount Vernon through November 2016. ECF 1 ¶¶ 11,
19; ECF 18-1. However, no evidence was presented that showed Ramirez worked for Homeslyce
during that month. Indeed, Ramirez testified that he left Homeslyce Mount Vernon in October
2016. Therefore, the Court finds Ramirez did not earn any uncompensated overtime pay in
November 2016 and has reduced the damages he requested accordingly. The Court has also
subtracted overtime wages earned in October 2016 from Ramirez’s Damages Calculations because
they are barred by the statute of limitations, as discussed in the previous subsection of this opinion.

      Additionally, in his Damages Calculations, Ramirez claimed that when he first worked at
Homeslyce Columbia in March 2017, he was working sixty-four hours per week and later began
working sixty-two hours per week from March 2018 through October 2018. ECF 18-1. However,
Ramirez did not present any evidence that his average workweek was reduced by two hours in
March 2018 or at any other time. The Court concludes that the evidence presented shows that
Ramirez worked an average of sixty-two hours per week during the duration of his employment at
Homeslyce Columbia, and the Court has adjusted his Damages Calculations to reflect this finding.
                                                  17
        Case 1:19-cv-03252-SAG Document 30 Filed 12/17/20 Page 18 of 22



liquidated damages. 29 U.S.C. § 260; Braxton v. Jackson, 782 F. App’x 240, 245 (4th Cir. 2019).

Good faith “requires that an employer first take active steps to ascertain the dictates of the FLSA

and then move to comply with them.” Braxton, 782 F. App’x at 245 (quoting Reich v. S. New

England Telecomm. Corp., 121 F.3d 58, 71 (2d Cir. 1997)). For the same reasons the Court has

determined Defendants’ FLSA violations were willful, the Court concludes Defendants did not

make a “good faith” attempt to comply with the law. See Burgess v. Catawba County, 805 F.

Supp. 341, 351 (W.D.N.C. 1992) (explaining that a finding of willfulness “necessarily precludes

a finding of good faith”).

       Similarly, under the MWPCL, if an employer withheld wages “not as a result of a bona

fide dispute,” the employee may collect enhanced damages of up to three times the wages owed.

Md. Code Ann. Lab. & Empl. § 3-507.2; Peters v. Early Healthcare Giver, Inc., 439 Md. 646, 667

(2014). However, a court cannot allow “double recovery,” and, therefore, Ramirez can only

recover liquidated damages under the FLSA or treble damages under the MWPCL, “but not both.”

Melendez v. Spilled Milk Catering, LLC, No. PWG-18-235, 2019 WL 2921782, at *3 (D. Md. July

8, 2019) (first quoting Gen. Tel. Co. of the Nw. v. EEOC, 446 U.S. 318, 333 (1980), then quoting

Quiroz v. Wilhelm Com. Builders, Inc., No. WGC-10-2016, 2011 WL 5826677, at *3 (D. Md. Nov.

17, 2011)). When there is no evidence that wages were withheld based on a bona fide dispute, but

plaintiffs also do not provide evidence of consequential damages they suffered due to the

underpayments, “[i]t has become customary in this district to award double damages under the

FLSA, but not treble damages under the MWPCL.” Sanabria v. Cocody, Inc., No. DKC 16-0365,

2017 WL 3022990, at *4 (D. Md. July 17, 2017) (quoting Villatoro v. CTS & Assocs., Inc., No.

DKC-14-1978, 2016 WL 2348003, at *3 (D. Md. May 4, 2016)). Such is the case here. The Court,




                                                18
        Case 1:19-cv-03252-SAG Document 30 Filed 12/17/20 Page 19 of 22



therefore, awards Ramirez liquidated damages equal in amount to the unpaid overtime

compensation he is owed. See 29 U.S.C. § 216(b).

       F. Prejudgment and Postjudgment Interest

       Ramirez also requests prejudgment interest. Because the liquidated damages award “more

than adequately compensates” for the delayed payment, the Court declines to award Ramirez

interest. See Masters v. Md. Mgmt. Co., 493 F.2d 1329, 1334 (4th Cir. 1974) (affirming decision

not to award prejudgment interest in FLSA overtime case); Vanegas v. Diaz Granados, Inc., No.

PWG-15-2298, 2017 WL 345855, at *6 (D. Md. Jan. 24, 2017) (declining to award prejudgment

interest where liquidated damages were already awarded); see also Kennedy v. A Touch of Patience

Shared Housing, Inc., 779 F. Supp. 2d 516, 527 (E.D. Va. 2011) (“FLSA’s liquidated damages

were provided in lieu of calculating the costs of delay—which is the function of prejudgment

interest—and therefore, . . . a claimant could not recover both prejudgment interest and liquidated

damages.” (quoting Hamilton v. 1st Source Bank, 895 F.2d 159, 166 (4th Cir. 1990))).

Postjudgment interest, however, is available in accordance with 28 U.S.C. § 1961. See Kennedy,

779 F. Supp. 2d at 527.

       G. Attorney’s Fees and Costs

       Ramirez is entitled to his reasonable attorney’s fees and court costs. See 29 U.S.C.

§ 216(b); Md. Code Ann. Lab. & Empl. § 3-427(d). The accompanying Order provides a schedule

under which Ramirez may submit a request for attorney’s fees in accordance with the Local Rules

of this Court.




                                                19
          Case 1:19-cv-03252-SAG Document 30 Filed 12/17/20 Page 20 of 22



   III.     Conclusion

   For the foregoing reasons, the Court finds Kantar and Snowden River jointly and severally

liable to Ramirez for $9,403.22 in lost wages and $9,403.22 in liquidated damages, or a total of

$18,806.44, plus reasonable attorneys’ fees and costs. A separate Order follows.




Dated: December 16, 2020                                          /s/
                                                           Stephanie A. Gallagher
                                                           United States District Judge




                                               20
                                      Case 1:19-cv-03252-SAG Document 30 Filed 12/17/20 Page 21 of 22


APPENDIX
Ramirez v. 316 Charles LLC
Damages Calculations
                                                                                                Effective Hourly
    Week Start         Week End   Hours Worked   Regular Hours   Overtime Hours   Amount Paid         Rate       Overtime Rate   Proper Pay   Amount Owed
     02/27/17          03/05/17       62.00          40.00             22           $600.00           $9.68          $4.84         $706.45      $106.45
     03/06/17          03/12/17       62.00          40.00             22           $600.00           $9.68          $4.84         $706.45      $106.45
     03/13/17          03/19/17       62.00          40.00             22           $600.00           $9.68          $4.84         $706.45      $106.45
     03/20/17          03/26/17       62.00          40.00             22           $600.00           $9.68          $4.84         $706.45      $106.45
     03/27/17          04/02/17       62.00          40.00             22           $600.00           $9.68          $4.84         $706.45      $106.45
     04/03/17          04/09/17       62.00          40.00             22           $600.00           $9.68          $4.84         $706.45      $106.45
     04/10/17          04/16/17       62.00          40.00             22           $600.00           $9.68          $4.84         $706.45      $106.45
     04/17/17          04/23/17       62.00          40.00             22           $600.00           $9.68          $4.84         $706.45      $106.45
     04/24/17          04/30/17       62.00          40.00             22           $600.00           $9.68          $4.84         $706.45      $106.45
     05/01/17          05/07/17       62.00          40.00             22           $600.00           $9.68          $4.84         $706.45      $106.45
     05/08/17          05/14/17       62.00          40.00             22           $600.00           $9.68          $4.84         $706.45      $106.45
     05/15/17          05/21/17       62.00          40.00             22           $600.00           $9.68          $4.84         $706.45      $106.45
     05/22/17          05/28/17       62.00          40.00             22           $600.00           $9.68          $4.84         $706.45      $106.45
     05/29/17          06/04/17       62.00          40.00             22           $600.00           $9.68          $4.84         $706.45      $106.45
     06/05/17          06/11/17       62.00          40.00             22           $600.00           $9.68          $4.84         $706.45      $106.45
     06/12/17          06/18/17       62.00          40.00             22           $600.00           $9.68          $4.84         $706.45      $106.45
     06/19/17          06/25/17       62.00          40.00             22           $600.00           $9.68          $4.84         $706.45      $106.45
     06/26/17          07/02/17       62.00          40.00             22           $600.00           $9.68          $4.84         $706.45      $106.45
     07/03/17          07/09/17       62.00          40.00             22           $600.00           $9.68          $4.84         $706.45      $106.45
     07/10/17          07/16/17       62.00          40.00             22           $600.00           $9.68          $4.84         $706.45      $106.45
     07/17/17          07/23/17       62.00          40.00             22           $600.00           $9.68          $4.84         $706.45      $106.45
     07/24/17          07/30/17       62.00          40.00             22           $600.00           $9.68          $4.84         $706.45      $106.45
     07/31/17          08/06/17       62.00          40.00             22           $600.00           $9.68          $4.84         $706.45      $106.45
     08/07/17          08/13/17       62.00          40.00             22           $600.00           $9.68          $4.84         $706.45      $106.45
     08/14/17          08/20/17       62.00          40.00             22           $600.00           $9.68          $4.84         $706.45      $106.45
     08/21/17          08/27/17       62.00          40.00             22           $600.00           $9.68          $4.84         $706.45      $106.45
     08/28/17          09/03/17       62.00          40.00             22           $600.00           $9.68          $4.84         $706.45      $106.45
     09/04/17          09/10/17       62.00          40.00             22           $600.00           $9.68          $4.84         $706.45      $106.45
     09/11/17          09/17/17       62.00          40.00             22           $600.00           $9.68          $4.84         $706.45      $106.45
     09/18/17          09/24/17       62.00          40.00             22           $600.00           $9.68          $4.84         $706.45      $106.45
     09/25/17          10/01/17       62.00          40.00             22           $600.00           $9.68          $4.84         $706.45      $106.45
     10/02/17          10/08/17       62.00          40.00             22           $600.00           $9.68          $4.84         $706.45      $106.45
     10/09/17          10/15/17       62.00          40.00             22           $600.00           $9.68          $4.84         $706.45      $106.45
     10/16/17          10/22/17       62.00          40.00             22           $600.00           $9.68          $4.84         $706.45      $106.45
     10/23/17          10/29/17       62.00          40.00             22           $600.00           $9.68          $4.84         $706.45      $106.45
     10/30/17          11/05/17       62.00          40.00             22           $600.00           $9.68          $4.84         $706.45      $106.45
     11/06/17          11/12/17       62.00          40.00             22           $600.00           $9.68          $4.84         $706.45      $106.45
     11/13/17          11/19/17       62.00          40.00             22           $650.00          $10.48          $5.24         $765.32      $115.32
     11/20/17          11/26/17       62.00          40.00             22           $650.00          $10.48          $5.24         $765.32      $115.32
     11/27/17          12/03/17       62.00          40.00             22           $650.00          $10.48          $5.24         $765.32      $115.32
     12/04/17          12/10/17       62.00          40.00             22           $650.00          $10.48          $5.24         $765.32      $115.32
                                 Case 1:19-cv-03252-SAG Document 30 Filed 12/17/20 Page 22 of 22


  12/11/17            12/17/17   62.00       40.00         22         $650.00     $10.48     $5.24   $765.32    $115.32
  12/18/17            12/24/17   62.00       40.00         22         $650.00     $10.48     $5.24   $765.32    $115.32
  12/25/17            12/31/17   62.00       40.00         22         $650.00     $10.48     $5.24   $765.32    $115.32
  01/01/18            01/07/18   62.00       40.00         22         $650.00     $10.48     $5.24   $765.32    $115.32
  01/08/18            01/14/18   62.00       40.00         22         $650.00     $10.48     $5.24   $765.32    $115.32
  01/15/18            01/21/18   62.00       40.00         22         $650.00     $10.48     $5.24   $765.32    $115.32
  01/22/18            01/28/18   62.00       40.00         22         $650.00     $10.48     $5.24   $765.32    $115.32
  01/29/18            02/04/18   62.00       40.00         22         $650.00     $10.48     $5.24   $765.32    $115.32
  02/05/18            02/11/18   62.00       40.00         22         $650.00     $10.48     $5.24   $765.32    $115.32
  02/12/18            02/18/18   62.00       40.00         22         $650.00     $10.48     $5.24   $765.32    $115.32
  02/19/18            02/25/18   62.00       40.00         22         $650.00     $10.48     $5.24   $765.32    $115.32
  02/26/18            03/04/18   62.00       40.00         22         $650.00     $10.48     $5.24   $765.32    $115.32
  03/05/18            03/11/18   62.00       40.00         22         $650.00     $10.48     $5.24   $765.32    $115.32
  03/12/18            03/18/18   62.00       40.00         22         $650.00     $10.48     $5.24   $765.32    $115.32
  03/19/18            03/25/18   62.00       40.00         22         $650.00     $10.48     $5.24   $765.32    $115.32
  03/26/18            04/01/18   62.00       40.00         22         $650.00     $10.48     $5.24   $765.32    $115.32
  04/02/18            04/08/18   62.00       40.00         22         $650.00     $10.48     $5.24   $765.32    $115.32
  04/09/18            04/15/18   62.00       40.00         22         $650.00     $10.48     $5.24   $765.32    $115.32
  04/16/18            04/22/18   62.00       40.00         22         $650.00     $10.48     $5.24   $765.32    $115.32
  04/23/18            04/29/18   62.00       40.00         22         $650.00     $10.48     $5.24   $765.32    $115.32
  04/30/18            05/06/18   62.00       40.00         22         $650.00     $10.48     $5.24   $765.32    $115.32
  05/07/18            05/13/18   62.00       40.00         22         $650.00     $10.48     $5.24   $765.32    $115.32
  05/14/18            05/20/18   62.00       40.00         22         $650.00     $10.48     $5.24   $765.32    $115.32
  05/21/18            05/27/18   62.00       40.00         22         $650.00     $10.48     $5.24   $765.32    $115.32
  05/28/18            06/03/18   62.00       40.00         22         $650.00     $10.48     $5.24   $765.32    $115.32
  06/04/18            06/10/18   62.00       40.00         22         $650.00     $10.48     $5.24   $765.32    $115.32
  06/11/18            06/17/18   62.00       40.00         22         $650.00     $10.48     $5.24   $765.32    $115.32
  06/18/18            06/24/18   62.00       40.00         22         $650.00     $10.48     $5.24   $765.32    $115.32
  06/25/18            07/01/18   62.00       40.00         22         $650.00     $10.48     $5.24   $765.32    $115.32
  07/02/18            07/08/18   62.00       40.00         22         $650.00     $10.48     $5.24   $765.32    $115.32
  07/09/18            07/15/18   62.00       40.00         22         $650.00     $10.48     $5.24   $765.32    $115.32
  07/16/18            07/22/18   62.00       40.00         22         $650.00     $10.48     $5.24   $765.32    $115.32
  07/23/18            07/29/18   62.00       40.00         22         $650.00     $10.48     $5.24   $765.32    $115.32
  07/30/18            08/05/18   62.00       40.00         22         $650.00     $10.48     $5.24   $765.32    $115.32
  08/06/18            08/12/18   62.00       40.00         22         $650.00     $10.48     $5.24   $765.32    $115.32
  08/13/18            08/19/18   62.00       40.00         22         $650.00     $10.48     $5.24   $765.32    $115.32
  08/20/18            08/26/18   62.00       40.00         22         $650.00     $10.48     $5.24   $765.32    $115.32
  08/27/18            09/02/18   62.00       40.00         22         $650.00     $10.48     $5.24   $765.32    $115.32
  09/03/18            09/09/18   62.00       40.00         22         $700.00     $11.29     $5.65   $824.19    $124.19
  09/10/18            09/16/18   62.00       40.00         22         $700.00     $11.29     $5.65   $824.19    $124.19
  09/17/18            09/23/18   62.00       40.00         22         $700.00     $11.29     $5.65   $824.19    $124.19
  09/24/18            09/30/18   62.00       40.00         22         $700.00     $11.29     $5.65   $824.19    $124.19
  10/01/18            10/07/18   62.00       40.00         22         $700.00     $11.29     $5.65   $824.19    $124.19
  Total Unpaid Overtime                                                                                         $9,403.22
x2 (FLSA Liquidated Damages)                                                                                   $18,806.44
